Title: To Thomas Jefferson from Pierre Chouteau, 1 December 1805
From: Chouteau, Pierre
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     St Louis Le 1er Decembre 1805.
                  
                  Les chefs osages qui sont arrivés dernierement a St Louis m’ont donné des Nouvelles indirectes de Mr. Le Capn Lewis au moment de leur depart de leur nation ils ont vu deux Indiens de la Nation otto qui venoient a St Louis et qui ont craint de Continuer Leur route par le coup malheureux qui venoit d’être frappé sur les osages, ces ottos rapportent qu’ils ont accompagné le Capitaine Lewis jusqu’a peu de distance de la mer du Sud qu’ils sont arrivés a un etablissement de blancs où le Capn Lewis s’est procuré des chevaux dont il avoit besoin pour continuer sa route, Je desire et j’espere que ces heureuses nouvelles seront Confirmées au printems prochain.
                  Monsr. le Gouverneur Wilkinson vous a sans doute informé que je lui ai remis une commission de capitaine qui m’a été envoyée par un chef Panis auquel elle avoit été accordée par le Gouverneur du Nouveau Mexique, Cette demarche et plusieurs autres dont nous ne sommes informés que par oui dires sont des preuves que le Gouvernement Espagnol cherche a se lier intimement avec les Nations du Missoury, soyez persuadé Monsieur, que je ferai tout ce qui sera en mon pouvoir pour attirer les Nations indiennes et les attacher au gouvernement americain sous tous les rapports Les Etats Onis ne peuvent que retirer les plus grands avantages d’une Liaison intime et d’une Communication frequente avec les Nations du Missoury et du Mississipy, Croyez, Monsieur, que je ferai toujours tout ce qui sera en mon pouvoir pour repondre a la confiance dont il Vous a plu de m’honorer. 
                  J’ai l’honneur d’etre avec le plus profond respect 
                  Monsieur Votre très humble et tres obeissant serviteur.
                  
                     Pre. Chouteau 
                     
                  
               